Citation Nr: 0815725	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  04-37 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
degenerative joint disease of the thoracic spine.

2.  Entitlement to service connection for urinary problems, 
claimed as secondary to service-connected degenerative joint 
disease of the thoracic spine.   

3.  Entitlement to service connection for constipation, 
claimed as bowel problems secondary to service-connected 
degenerative joint disease of the thoracic spine.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from November 1977 to November 
1980 and from June 1981 to July 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

This case returns to the Board following a remand to the RO 
in November 2007.  Regretfully, the Board concludes that due 
process mandates another remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, this case was originally remanded to the RO 
in order to obtain VA treatment records, arrange for the 
veteran to be scheduled for a VA examination to determine the 
etiology of his claimed conditions, and then readjudicate the 
issues on appeal by furnishing the veteran and his 
representative a supplemental statement of the case (SSOC).

VA treatment records dated from February 2005 to September 
2007 were associated with the claims file.  The veteran was 
scheduled for a VA genitourinary examination on January 10, 
2008, but failed to report.  The RO subsequently issued an 
SSOC in February 2008.  Although the SSOC correctly listed 
the veteran's name, VA file number, and issues, it apparently 
included evidence and legal discussion relevant to another 
veteran's claim.  

The Board is obligated by law to ensure that the RO complies 
with its directives.  Compliance by the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  See Stegall v. West, 
268, 271 (1998).  Here, as noted by the veteran's 
representative in his April 2008 appellate brief 
presentation, the RO has clearly failed to comply with the 
directives contained in the Board's November 2007 remand.  

Accordingly, the case is REMANDED for the following action:

The RO must issue a SSOC in this case to assure full 
notification to the appellant of the status of the case.  
Thereafter, the appellant and his attorney should be 
afforded a reasonable opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

